



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Della Penna,









2012 BCCA 3




Date: 20120110

Dockets: CA037325; CA037326

CA037327;
CA037328

Docket:
CA037325

Between:

Regina

Appellant

And

Robert Della Penna

Respondent

- and -

Docket:
CA037326

Between:

Regina

Appellant

And

Casey Wells

Respondent

- and -

Docket: CA037327

Between:

Regina

Appellant

And

Robert Muoio

Respondent

- and -

Docket: CA037328

Between:

Regina

Appellant

And

James Micklewright

Respondent




Before:



The Honourable Mr. Justice Hall





The Honourable Madam Justice Kirkpatrick





The Honourable Mr. Justice Groberman




On appeal from: 
Supreme Court of British Columbia, July 14, 2009
(
R. v. Della Penna
, Vancouver Registry No. 24763)




Counsel for the Appellant:



W.P. Riley





Counsel for the Respondent

Robert Della Penna:



N.L. Cobb
E.P. Lewis





Counsel for the Respondent

Casey Wells:



L
.A.
R
ankin





Counsel for the Respondent

Robert Muoio:



G
.
P. D
el
B
igio, Q.C.





Counsel for the Respondent

James Micklewright:



W. Fox
S. Hassan





Place and Date of Hearing:



Vancouver, British
  Columbia

October 24 & 25,
  2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 10, 2012









Written Reasons by:





The Honourable Mr. Justice Hall





Concurred in by:





The Honourable Madam Justice Kirkpatrick

The Honourable Mr. Justice Groberman














Reasons
for Judgment of the Honourable Mr. Justice Hall:

[1]

The roots of this case go back to the early fall of 2003 when RCMP
officers in British Columbia learned from counterparts in Washington State that
the respondent, Robert Della Penna (Della Penna), was said to be involved in dealing
in marihuana and cocaine in both the United States and Canada.

[2]

The Tacoma office of the American Drug Enforcement Administration
(DEA) had been receiving information from an informant, Michael Eakman
(Eakman).  In 2003, Eakman, an American citizen, was in serious difficulty in
the United States following his arrest there in November 2002 for the offences
of conspiracy to deliver cocaine, to launder money, and to distribute methamphetamine. 
He had pleaded guilty to some of the charges and was awaiting sentence.

[3]

In an effort to secure a more favourable sentence arrangement for
himself, Eakman began to furnish information to the American authorities.  This
information included alleged criminal activities on the part of the respondent
Della Penna.

[4]

On October 30, 2003, two RCMP officers, Dion and Stoner, were given
access to Eakman through United States drug officers.  Eakman told them that he
had known Della Penna for about three years, although he had not been in
contact with Della Penna for about a year prior to a telephone conversation
between the two men on October 20, 2003.  Eakman said that he had supplied
Della Penna with large quantities of cocaine on at least two occasions between
2000 and 2002.  He indicated that he was responsible for getting the cocaine
into Canada, at which point Della Penna would take possession of it.  Eakman
said that he had recently spoken with Della Penna by telephone, first when he was
in California on October 20, 2003, and again on October 29 when he was
in Washington State.

[5]

The affidavit of an RCMP officer to obtain the wiretap authorization
that is at the heart of this appeal contained the following statement regarding
the discussion between Della Penna and Eakman on October 29, 2003.  In the
affidavit Eakman is referred to as the agent.

17.       ...

h.         On the 29th of October, 2003 DELLA PENNA again
called the AGENTs personal cellular telephone while the AGENT was at his own residence. 
At this time they discussed when the AGENT would be bringing up his next load
of cocaine into Canada.  DELLA PENNA stated that his money situation was
really good and what ever the AGENT brought up DELLA PENNA could cash out (it
is my opinion that DELLA PENNA meant that he could pay for the cocaine on
delivery).  DELLA PENNA said that he was going to Cancun for two weeks on Sunday
(which would have been the 2nd of November) and would call the AGENT when he
came back to Canada.  (On the 15th of November, 2003 team surveillance observed
DELLA PENNA and his travelling companion Stacie THOMPSON get checked by Canada
Customs at the Vancouver International Airport after they arrived on a flight
from Mexico on Air Transat flight 281)

[6]

The affidavit material disclosed that the agent had been convicted in
the United States of narcotics offences and other offences including assault,
and that he had received jail terms for these offences.  His criminal record indicated
that the offences had been committed between 1986 and 1992.

[7]

On October 30, 2003, the aforementioned police officers had a lengthy
meeting with Eakman and two DEA agents at a location in Washington State.  The
RCMP officers were advised by their American counterparts that the information
they had received from the agent had been generally reliable and that there had
been successful drug seizures in Oregon and California in November and December
of 2002 carried out on the basis of such information.

[8]

The affidavit went on to describe events that occurred subsequent to
this meeting:

18.       On the 21st of November, 2003 I was contacted by
Special Agent HUDON.  Special Agent HUDON advised me that he had been called by
the AGENT.  Both Special Agent HUDON and I verily believe it to be true that
the AGENT had received a telephone call from DELLA PENNA on November 19th,
2003.  The telephone conversation was taped by the AGENT and Special Agent
WETTELAND advised me and I verily believe it to be true, that it was legally
obtained under Washington State law of One Party Consent.  No judicial
authority is required in the State of Washington to intercept the
conversation.  On the 10th of December, 2003 I listened to the taped
conversation between the AGENT and DELLA PENNA.  The following things were said
in their taped telephone call.

a.         The
voice that the AGENT heard on the telephone was that of DELLA PENNA and the
AGENT verily believes he was talking with DELLA PENNA.

b.         DELLA
PENNA told the AGENT that he (DELLA PENNA) had just received 40 kilograms of
cocaine from the Pakistanis.

c.         DELLA
PENNA told the AGENT he presently had cash for 50 more kilograms of cocaine.

d.         DELLA
PENNA wanted the AGENT to supply him with this quantity of cocaine.

e.         DELLA
PENNA also stated that he would also be looking for an additional 50 kilograms of
cocaine but he (DELLA PENNA) didnt have the cash for that right now.

f.          The
AGENT agreed to meet DELLA PENNA when he (AGENT) was in town (Vancouver).

g.         At
this time they would discuss the deal.

h.         DELLA
PENNA gave the AGENT a new cellular telephone number of (403) 771-0435.

i.          The AGENT mentioned to DELLA
PENNA that he (AGENT) may have access to 150-200 and DELLA PENNA said that he
was looking for a deal of that size and was quite excited.

[9]

On December 11, 2003, one of the Canadian investigators spoke with a
fellow officer who was familiar with the voice of Della Penna, and, by playing
the tape of the November 19th call in an amplified way over the telephone, was
able to ascertain from his fellow officer that the voice on the taped conversation
was the voice of Della Penna.

[10]

In the affidavit material, the officer indicated that the agent Eakman
had consented to the interception of his private communications for the
purposes of the investigation and attached a copy of the written consent provided
by the agent.  Based on the affidavit material, the Honourable Associate Chief
Justice of the British Columbia Supreme Court on Friday, December 12,
2003, issued an authorization often referred to as a one-party consent authorization
pursuant to s. 184.2 of the
Criminal Code
, R.S.C. 1985, c. C-46. 
The offences for which the authorization was issued were conspiracy to import
and traffic in a controlled substance, trafficking in a controlled substance,
and possession of a controlled substance for the purpose of trafficking.

[11]

The parties whose communications were to be intercepted were Della Penna
and Eakman.  Section 184.2 of the
Criminal Code
provides for
interception of private communications where either the originator of the
private communications or the person intended by the originator to receive it
has consented to the interception and there are reasonable grounds to believe
that an offence against the
Criminal

Code
or any other Act of
Parliament has been, or will be, committed.

[12]

Additional wiretap orders were granted in 2004, during the ongoing
investigation.  However, with one exception, these further orders were granted
pursuant to s. 186 rather than s. 184.2 of the
Criminal

Code
. 
As a result of communications intercepted pursuant to the authorizations, charges
were laid against the respondents.  The four counts in the present indictment
filed in the Supreme Court on November 12, 2008, allege various conspiracies to
breach provisions of the
CDSA,
all said to have taken place

in
2004.

[13]

Charges were initially laid in October 2004.  The substantial evidence
against the various respondents very much depended on the contents of the intercepted
communications.  In February 2006, a four-count information was sworn, I would
take it, in similar terms to the present indictment.  I should note that I have
found the chronology furnished by counsel for the respondent Della Penna of
considerable assistance in discerning the course of the rather lengthy
proceedings in this case in both Provincial and Supreme Court.

[14]

In the spring of 2006, a trial commenced before Warren P.C.J. in
Provincial Court.  At an early stage in the proceedings, the judge permitted
cross-examination of the affiant who had sworn the information to obtain the
initial authorization, which authorization was numbered P83.  Apparently
argument ensued as to which respondents had standing to cross-examine in this
process.  All of these proceedings, which do not appear to have progressed
continuously, consumed considerable court time.  In a ruling issued in October
2006, the judge sustained P83.

[15]

Thereafter, further proceedings ensued where cross-examination was
permitted relative to subsequent authorizations.  During such cross-examination,
the issue of investigative necessity, which was not a permissible issue in
relation to P83, was ventilated.  Rulings were made quashing some
authorizations and sustaining others.  It may be an understatement to describe
the proceedings as progressing by fits and starts given that the proceedings
extended over a lengthy time period from the spring of 2006 through the summer
of 2008.  Then misfortune struck, resulting in further delay.  The learned trial
judge suffered a significant health problem and could not continue.  In October
2008, another judge of the Provincial Court concluded that it would be
necessary to have the trial commence anew and issued an order to this effect.

[16]

This disposition appears to have triggered a decision by the prosecution
authorities to proceed in Supreme Court via direct indictment.  In the normal
course of events, such a decision mandates a trial by jury.  However, by early
2009 the various accused respondents had elected to be tried before a Supreme
Court judge sitting without a jury.  A number of pretrial submissions appear to
have been made, some involving issues related to allegations of unwarranted
delay and others concerning issues related to the cross-examination of affiants
who had been involved in the process of obtaining wiretap authorizations.  Such
submissions were heard in the interval between the beginning of February 2009
and late May 2009.

[17]

As I observed, different issues arose for consideration regarding the various
authorizations.  These issues included questions of standing and, perhaps more
importantly, the bases for attacking the validity of the different
authorizations.  Questions of investigative necessity were not available in
relation to P83 but were open to counsel with regard to most of the subsequent
authorizations.  It appears that something in the nature of what I might
describe as an omnibus
voir dire
procedure was adopted wherein cross-examination
of affiants was permitted in relation to the various authorizations.  It may be
that such a procedure would be appropriate in other circumstances but, in a
situation like the case at bar, it seems to me to risk an unfortunate mixing of
proceedings where different considerations are extant concerning the validity
of the authorizations.  I rather think it would have been preferable to deal
first with any issues relative to the validity of P83 and then address the
rather disparate issues pertaining to subsequent authorizations.  Ultimately I
do not consider that the decision in this case is dependent on the process
adopted but that process may have contributed to what I see as some fundamental
misapprehensions that the learned trial judge appears to have manifested
concerning the process for obtaining, and the resultant validity of,
authorization P83.

[18]

P83 was of fundamental importance in this case because the validity of
this authorization and material gathered pursuant to it were used to support
the validity of subsequent authorizations.  It might not be inapt to state that,
if there was a vitiating defect in the initial authorization, its invalidity
could have something of a domino effect on subsequent authorizations.

[19]

In this case, P83 was obtained pursuant to the provisions of ss. 184.2(1)
and (3) of the
Criminal Code
.

184.2 (1)  A person may intercept, by means of any
electro-magnetic, acoustic, mechanical or other device, a private communication
where either the originator of the private communication or the person intended
by the originator to receive it has consented to the interception and an
authorization has been obtained pursuant to subsection (3).

...

(3)  An authorization may be given under this section if the
judge to whom the application is made is satisfied that

(a)  there are reasonable grounds
to believe that an offence against this or any other Act of Parliament has been
or will be committed;

(b)  either the originator of the
private communication or the person intended by the originator to receive it
has consented to the interception; and

(c)  there are reasonable grounds to believe that
information concerning the offence referred to in paragraph (a) will be
obtained through the interception sought.

[20]

As this Court observed in
R. v. Madrid
, [1994] B.C.J.
No. 1786, 48 B.C.A.C. 271, a judge who issues such an authorization must
be satisfied that the deponent has reasonable and probable grounds to believe
that a specific offence has been, is being, or is about to be committed
(para. 82).  The present wording of the section uses the language has
been or will be committed.

[21]

Charron J. in
R. v. Pires;

R. v. Lising,
2005 SCC 66,
[2005] 3 S.C.R. 343, observed at para. 41:

[41]      ... We must not lose
sight of the fact that the wiretap authorization is an investigatory tool. At
that stage, a reasonable belief in the existence of the requisite statutory
grounds will suffice for the granting of an authorization. Upon further
investigation, the grounds relied upon in support of the authorization may
prove to be false. That fact does not retroactively invalidate what was an
otherwise valid authorization.

[22]

In the present case, the authorization P83 listed the offences in
respect of which private communications could be intercepted as:

1.1       conspiracy
to import into Canada a controlled substance, contrary to Section 465(1)(c) of
the
Criminal Code of Canada
;

1.2       conspiracy
to traffic in a controlled substance, contrary to Section 465(1)(c) of the
Criminal
Code of Canada
;

1.3       trafficking
in a controlled substance contrary to Section 5(1) of the
Controlled Drugs
and Substances Act
;

1.4       possession of a controlled
substance for the purpose of trafficking, contrary to Section 5(2) of the
Controlled
Drugs and Substances Act
.

[23]

The trial judge indicated that he was doubtful that any prospective
crime was in view at the time the authorization was applied for and granted in
December of 2003.  Citing
United States of America v. Dynar
, [1997]
2 S.C.R. 462, he noted that the agent would not have been able to conspire
with anyone given Eakmans status as a police agent.  Reference was made by the
trial judge to
R. v. Lee
, 2001 BCSC 1649, where Cullen J.
said the following in the course of his judgment:

[70]      The reference to the need to set out particulars
of the offence being investigated imports the existence of an actual or
contemplated offence and the requirement of identifying it in the affidavit.

[71]      Thus, it is my view, that the statute and the
authorities require that an authorization relate to a particular offence or
particular offences, in other words, an identifiable transaction or a series of
transactions that actually exist, even if only in inchoate form.  While the
ruling in
R. v. Madrid
is clear that authorizations may be
granted in relation to offences about to be committed that phrase clearly
connotes that the subject offence is within the contemplation of the target and
can and must be identified by particulars in the affidavit in support.

[72]      In the case at bar, Corporal Bangloy, the affiant,
was asked the following question and gave the following answer:

Q      The
present status of the investigation, insofar as it applied to Lee, was you
wished to intercept his private communications in the hope that he might
possibly speak with one of the targets or someone else about a possible offence
which had yet to take place; is that correct?

A       It
can be expanded upon, but that statement you made, I believe, is correct.

[73]      In my opinion, this amplification of the record is
an explicit acknowledgement of something that is not evident from a reading of
the affidavits:  that in relation to Lee, there was no particular offence which
Corporal Bangloy subjectively believed, or objectively had reasonable and
probable grounds to believe, had been, was being, or was about to be committed
and which the interception of Lees private communications would afford
evidence of.

[74]      Rather, as it appears from the question and answer
above and the general cross-examination which preceded and followed them, the
basis for applying to intercept Lees private communications was a hope that
he might possibly speak about a possible offence which had yet to take
place.

[75]      In my view, this
articulation of the basis of the application against Lee, candidly accepted as
correct by Corporal Bangloy, and demonstrated as sound through the
amplification of the record achieved by his cross-examination, if placed before
the authorizing judges, could not justify Lees inclusion in the affidavit as a
primary target.

[24]

In my view, the facts of the
Lee
case are such as to make it
clearly distinguishable from the case at bar, as can be seen from the passage
in the cross-examination of the affiant quoted at para. 72 above.  In my
view, any reliance by the trial judge on the
Lee
case was misplaced in
view of its very different factual setting.

[25]

I note Cullen J.s statement at para. 71: ... the statute and
the authorities require that an authorization relate to a particular offence or
particular offences, in other words, an identifiable transaction or a series of
transactions that actually exist, even if only in an inchoate form.  I am not
sure that previous authorities such as this Courts decision in
Madrid
make requisite the high degree of particularity articulated in that passage. 
While it is not necessary to be categorical in this matter, having regard to
the wide factual difference between the case of
Lee
and the case at bar,
I would think it might be preferable to express the test concerning anticipated
future criminal misconduct using terminology such as that the conduct in view
could be perceived as being on the cards.  Whilst a fishing expedition is
obviously not a proper basis for authorization (see
R. v. Finlay
and Grelette
(1985), 52 O.R. (2d) 632 (C.A.)), it must be borne in mind
that any future event will always have about it something of an umbrous aspect
and that it is unrealistic to expect great particularity of details at an early
investigative stage.  It must not be lost sight of that, as noted in
Pires,
an authorization is an investigative tool to be used to assemble facts that
could support a prosecution.

[26]

If counsel has demonstrated a basis for embarking upon such an inquiry,
a trial judge may make an order permitting cross-examination of an affiant on his/her
affidavit to obtain a wiretap authorization.  Such an order was made here
permitting cross-examination of the affiant who swore the affidavit to obtain
authorization P83.  As Sopinka J. observed in
R. v. Garofoli
,
[1990] 2 S.C.R. 1421, 60 C.C.C. (3d) 161 at p. 188:

The reviewing judge does not
substitute his or her view for that of the authorizing judge.  If, based on the
record which was before the authorizing judge as amplified on the review, the
reviewing judge concludes that the authorizing judge could have granted the
authorization, then he or she should not interfere.  In this process, the
existence of fraud, non-disclosure, misleading evidence and new evidence are
all relevant, but, rather than being a prerequisite to review, their sole
impact is to determine whether there continues to be any basis for the decision
of the authorizing judge.

[27]

Charron J. giving the judgment of the Court in
Pires
said at
para. 8:

...

The statutory preconditions for wiretap authorizations will
vary depending on the language of the provision that governs their issuance.  The
application for an authorization is made
ex parte
and in writing to a
judge.  The authorizing judge must be satisfied on the basis of affidavit
evidence that the applicable statutory conditions have been met.

(3)        When an accused later asserts that the wiretap
infringed his s. 8
Charter
right, the reviewing judge must
determine whether the interception constitutes an unreasonable search or
seizure.  This involves an inquiry into whether the statutory preconditions
have been met.

The review is based on the
documents relating to the authorization (available to the defence upon request
under s. 187(1.4) of the
Criminal Code
) and the submissions of
counsel.  Further evidence may be adduced at the review hearing.  If the
reviewing judge concludes that, on the material before the authorizing judge as
amplified by any evidence taken on review, there was no basis upon which the
authorizing judge could be satisfied that the preconditions for the granting of
the authorization existed, the reviewing judge will conclude that the search and
seizure contravened s. 8 of the
Charter
.  The review is not a
hearing
de novo
. ...

[28]

In the recent case of
R. v. Ebanks
, 2009 ONCA 851, 97
O.R. (3d) 721, MacPherson J.A. made the following observations with which
I respectfully agree:

[21]      The sole function of the reviewing court is to
assess the record that was before the issuing judge, as amplified on review,
and determine whether the authorization
could
have issued. This review
has nothing to do with whether the reviewing court
would
have issued the
authorization, as a
Garofoli
application at trial must not become a
hearing
de novo
: see
Garofoli
at p. 1452. Nor is the review
to take on the markings of a trial, where the truth of allegations is explored.
As noted by Charron J. in
R. v. Pires
;
R. v. Lising
,
2005 SCC 66 (CanLII), [2005] 3 S.C.R. 343, at para. 30, the review is simply
an evidentiary hearing to determine the
admissibility
of relevant
evidence about the offence obtained pursuant to a presumptively valid court
order (emphasis in original).

...

[33]      ... the test on a review of a wiretap authorization
is not whether there were reasonable grounds to lay charges against the
individual but rather whether there were reasonable grounds to believe that
interception of his communications may assist in the investigation of the
offence: see
R. v. Finlay and Grellette
1985 CanLII 117 (ON C.A.)
(1985), 52 O.R. (2d) 632 (C.A.), at p. 656;
R. v. Schreinert
2002
CanLII 44932 (ON C.A.) (2002), 165 C.C.C. (3d) 295 (Ont. C.A.), at
para. 43. In my view, the facts set out in the previous paragraph easily
satisfy this test.
It was not necessary for the trial judge in effect to
conduct a trial as to whether the reliability of the anonymous tipsters, the
reliability and veracity of what the witnesses told the police, and the other
evidence could be established beyond a reasonable doubt
.

[Emphasis added.]

[29]

That case was similar to the case at bar, in that
Ebanks
was a
Crown appeal from an acquittal entered as a result of the exclusion of wiretap
evidence.

[30]

In the present case, the Crown appellant argues that the trial judge
erred in law in several respects concerning his analysis of the admissibility
of wiretap evidence and that these legal errors should result in an order for a
new trial.  The essence of the Crowns submission is that the trial judge erred
in law by applying principles governing the weight and admissibility of
evidence at trial to the review of material submitted to support the issuance
of P83.  The respondents submit that the trial judge demonstrated an awareness
of the relevant authorities and made no such errors of analysis.  Further, the respondents
submit that, because the trial judge found flaws in a number of succeeding
authorizations based on a failure to demonstrate investigative necessity, the
prosecution would have failed on this basis and that therefore, even if there
was an error in approach concerning P83, the result would have been the same in
any event and the appeal should be dismissed.  Reference was made in argument
by the respondents to cases such as
Vézeau v. The Queen
, [1977] 2 S.C.R.
277, and
R. v. Sutton
, 2000 SCC 50, [2000] 2 S.C.R. 595.

[31]

As the Ontario Court of Appeal made plain in its reasons in
Ebanks
,
a review proceeding is quite distinct from a trial proceeding.  The Court found
that the trial judge in that case had fundamentally misconceived his function
on the review process.  With respect, I consider that the trial judge in the
present case fell into the same legal error.

[32]

I must say it is not particularly apparent to me why it was thought
necessary to enter upon a
voir dire
at all in regard to P83.  Perhaps
there was a discrete issue relative to the evidence emanating from the
intercepted November call but that sort of issue could probably have been
satisfactorily dealt with by the sort of flexible process employed in
R. v. Vukelich
(1996), 78 B.C.A.C. 113, 108 C.C.C. (3d) 193 (C.A.).  However, that issue is
not squarely before us and I propose to say no more about it.

[33]

The factual reality of the present case is that Eakman was a captured
felon who was obviously seeking to reduce potential penalties to the greatest
extent possible.  His cooperation with law enforcement personnel was directed
to this end.  If he were found to have been duplicitous with the authorities,
he could expect to face unpleasant consequences.  In other words, he was
powerfully motivated to be truthful and to furnish reliable information.  The
information he gave to American law enforcement personnel that resulted in
successful drug seizures was salient evidence that he was minded to provide
facts as opposed to fiction.

[34]

The trial judge was critical of the investigators for not recording in
detail their interview of Eakman on October 30, 2003.  However, in para. 17
of the affidavit to obtain a wiretap authorization, the essence of what Eakman
had to say about his knowledge of and dealings with Della Penna is set forth in
considerable detail.  I do not know if the judge was suggesting that a record
of the interview ought to have been placed before the authorizing judge, but if
so, such a suggestion seems to me to be out of accord with reality.  The furnishing
of such a record would be a recipe for prolixity.  As the Court observed in
Ebanks
at para. 43, citing
R. v. Araujo
, 2000 SCC 65, [2000] 2
S.C.R. 992 at para. 46, an affiant should be not only full and frank but
also clear and concise.  The trial judge also appears to have felt it might
have been relevant to know what was happening to Eakman during the period in
2002-03 when he was not in contact with Della Penna.  It is not apparent to me that
information about this period could have had any possible relevance to the
authorizing judge.  The relevant information about past dealings and communications
between the parties was fully disclosed in the affidavit material placed before
the authorizing judge.

[35]

The above provides a specific example of the judge erroneously importing
a trial-type of analysis into the review proceeding.  The use of this inapt
form of analysis further appears to have led to an unfortunate result.  From
his catalogue of supposed deficiencies in the information package placed before
the authorizing judge, the trial judge seems to have garnered the belief that investigators
either had something to hide or wished to hide something from the judge.  However,
given the dimensions of the investigation in furtherance of which the
authorization was sought, the material placed before the authorizing judge did
disclose quite a full picture of the relevant background.

[36]

The trial judge also seemed to suggest that including in the affidavit material
some of the history of the target, Della Penna, and the proposed RCMP
operations plan was somehow unfair to Della Penna.  He said:

[20]      Clearly, the
allegations of Della Pennas alleged past criminal activity were highly
prejudicial and entirely lacking in probative value.  The proper course of
action for the affiant would have been to expand his summary of the strategy of
the investigation and not to have appended the Operations Plan.  At a minimum,
it is necessary for me to excise pages 3 to 5 of the Operations Plan.

[37]

I should have thought that the inclusion of such information would be
useful both in providing some indication to the authorizing judge that the
affiants belief was credibly based and affording a view of what was proposed
as an operating plan.  I consider the criticisms of the judge on this subject
not well founded and a further manifestation of the importation of a trial-type
analysis into the review proceeding.

[38]

Concerning the inclusion of certain testimony Della Penna gave in 2000 regarding
his drug activities in the 1990s, I tend to think that this information was not
of great value.  The passage of time from when these events occurred would not
foreclose the possibility of a Damascene conversion by someone involved in the
drug culture.  Like the trial judge, I do not have to resolve the potential
self-incrimination issue under s. 13 of the
Canadian Charter of Rights
and Freedoms
, interesting as it is, because I cannot view this information
as having much materiality in the authorization process.  The affidavit
evidence disclosing more recent drug dealing between the agent and Della Penna
was more relevant and material.

[39]

The trial judges discussion of voice identification suffers from the
same flaw in analysis that is present throughout his reasons for decision.  The
taped conversation is simply another item indicative of contact between Eakman
and Della Penna, other instances of which include Eakmans knowledge about
Della Pennas residence and vehicle, and activities such as the surveillance
teams observation of the target coming through Canadian Customs from Mexico in
November 2003.  Such instances speak to probability, not proof beyond a
reasonable doubt, and it is the former that is the applicable touchstone in the
context of the authorization process.

[40]

The references to the impossibility of a conspiracy existing between
Eakman and Della Penna, because the former was going to be acting in the
capacity of a police agent, adopt too narrow a focus.  The appropriate question
is whether there was a body of information placed before the authorizing judge
that could support the proposition that it was likely Della Penna was going to
be involved in any of the offences listed in the authorization sought.  Also
irrelevant was the fact that an approval for a reverse sting by the RCMP was
not in place in December 2003.  The operations plan revealed how the process was
anticipated to unfold, which in turn disclosed one aspect of the material that
would allow the authorizing judge to discern a proper factual basis for the
issuance of the authorization.  The trial judges reference to the case of
Dynar
and the law of conspiracy had little relevance to any issue properly arising
for consideration on the review.  Conspiracy was not the only listed criminal
activity in contemplation.

[41]

The trial judges discussion of the jailhouse informant cases is again
of doubtful relevance and applicability in the context of the review proceeding
in this case.  I find the following comment from the factum of the Crown
appellant to be quite apt:

53.       These
cases have no application to the assessment of reasonable grounds on which to
issue a judicial authorization for the gathering of evidence.  Indeed, the very
reason for seeking a one-party consent authorization in a case such as this is
to avoid reliance at trial on the uncorroborated testimony of an unsavory
accomplice.

[42]

In November of 2003, shortly after the agent Eakman had been interviewed
in Washington by the Canadian police officers, he taped a telephone call placed
by Della Penna in Canada and received by Eakman in Washington State.  The
interception of this communication was not carried out pursuant to any
authorization by a Canadian judicial authority.  Indeed, having regard to the
provisions of the
Criminal Code
I do not consider that it would be
possible to obtain an authorization for such an interception in a foreign
jurisdiction.  The respondents argued, and the judge ruled, that this evidence should
not have been laid before the authorizing judge.

[43]

There was uncontroverted evidence before the authorizing judge that
Eakmans conduct was legal in Washington State, where he received the telephone
call from Della Penna.  As I see the dimensions of the investigation into the
activities of Eakman, Della Penna and others who might have been involved in
future drug transactions, the investigation by the American and Canadian
authorities involved something of a cross-border enterprise.  Law enforcement
personnel in both the United States and Canada were interested in trafficking
activities taking place in both jurisdictions.  Thus, factually, this was not a
purely Canadian investigation.

[44]

In the case of
Dynar
, where the United States sought extradition
of a fugitive for money laundering activity, the fugitive argued for exclusion
of wiretap evidence gathered in Nevada.  At para. 140 of
Dynar
, Cory
and Iacobucci JJ., writing for the  majority at the Supreme Court of Canada
said:

140      Although a fugitive
might be able to argue that the admission of some evidence at an extradition
hearing was
per se
unfair under s. 7 of the
Charter
,

Mr. Dynar
could not have successfully made this argument.  The wiretap evidence was
gathered in Nevada, in conformity with the law of the United States, but in a
manner that would be unacceptable in Canada.  However, the fact that evidence
was obtained in the foreign jurisdiction in a way that does not comply with our
Charter
is not enough on its own to render the proceeding so unfair that
the evidence should be excluded:
Harrer
,
supra
, at p. 573.  Considerations
of this nature must always be balanced against the need to ensure that Canadas
international obligations are honoured, to foster cooperation between
investigative authorities in different jurisdictions, and to avoid indirectly
forcing the foreign authorities to adopt procedural safeguards that resemble
our own in order to successfully obtain the surrender of a fugitive.

[45]

In my respectful opinion, the case of
R. v. Hape
, 2007
SCC 26, [2007] 2 S.C.R. 292, 220 C.C.C. (3d) 161, is conclusive in favour
of the admissibility of the contents of the telephone conversation of November 19,
2003, between Eakman and Della Penna.  A headnote summary of the factual
background of the
Hape
case from the Canadian Criminal Cases reporter is
as follows:

The Royal Canadian Mounted Police
(RCMP) were investigating an accused Canadian business person suspected of
money laundering.  The accused owned an investment company in the Turks and
Caicos Islands that the RCMP believed was involved in the operation.  The RCMP
sought permission of authorities in the Islands to continue the investigation
there and search the investment company.  The RCMP received permission but were
told that they would be working under the authority of a detective of the
Islands police force.  RCMP officers searched the investment company and
seized records, evidence from which was entered at the accuseds trial in
Canada.  No warrants were entered into evidence at trial.  The accused sought
to have the evidence excluded pursuant to s. 24(2) of
Canadian Charter
of Rights and Freedoms
, asserting violations by RCMP officers of s. 8
of the
Charter
.  The trial judge held that the
Charter
did not
apply and admitted the evidence.  The Court of Appeal upheld the convictions. 
The accused appealed.

[46]

In the course of giving reasons for the majority of the Court,
LeBel J. said:

[87]      The theoretical and practical impediments to
extraterritorial application of the
Charter
can thus be seen more
clearly where the s. 8 guarantee against unreasonable search and seizure
is in issue than where the issue relates, as in the cases discussed above, to
the right to counsel.  Searches and seizures, because of their coerciveness and
intrusiveness, are by nature vastly different from police interrogations.  The
power to invade the private sphere of persons and property, and seize personal
items and information, is paradigmatic of state sovereignty.  These actions can
be authorized only by the territorial state.  From a theoretical standpoint,
the
Charter
cannot be applied, because its application would necessarily
entail an exercise of the enforcement jurisdiction that lies at the heart of
territoriality.  As a result of the principles of sovereign equality,
non-intervention and comity, Canadian law and standards cannot apply to
searches and seizures conducted in another states territory.

[88]      It is also evident from a practical standpoint that
the
Charter
cannot apply to searches and seizures in other countries.  How
exactly would
Charter
standards operate in such circumstances?  Lamer C.J.
suggested in
Schreiber
that it would be sufficient for
Charter
purposes for those conducting a search and seizure to comply with the domestic
law of the foreign state, since an individuals reasonable expectation of
privacy would be commensurate to the degree of protection provided by the law
of the country in which she or he is located.  If the only requirement were
that the Canadian officers and their foreign counterparts comply with the
foreign law, it is unclear what purpose would be served by applying the
Charter
,
as it would carry no added protection in respect of a search and seizure.  Moreover,
in some cases, compliance with the foreign law would be directly contrary to
the express wording of the
Charter
provisions guaranteeing the rights in
question.

[89]      Conversely, it is in
practice impossible to apply the full force of the
Charter
to searches
and seizures in foreign territory.  One example of this, as I mentioned
earlier, is where the
Charter
would require a warrant but the foreign
law provides no procedure for obtaining or issuing such a warrant.  The
judicial authorities of a foreign state cannot be required under Canadian law
to invent
ad hoc
procedures for the purposes of a cooperative
investigation.  Should that be a reason for prohibiting a search and seizure
from taking place even though it is authorized by the law of the jurisdiction
where it would occur?  Further, it would be unrealistic, in a cooperative
investigation, to require the various officers involved to follow different
procedural and legal requirements.  Searches and seizures require careful and
detailed planning; where the investigation is a joint effort, it is bound to be
unsuccessful if the participants are following two different sets of rules.  This
would be the result if the
Charter
applied to the Canadian officers
only, and it clearly cannot apply to the foreign authorities:
Harrer
and
Terry
.

[47]

In the recorded conversation at issue in the present case, the
respondent Della Penna was speaking about getting illicit drugs from his intended
source, Eakman, in Washington.  He elected to use a telephone to get in touch
with Eakman in the foreign jurisdiction.  I fail to discern any aspect of
unfairness in the admission of this evidence in the circumstances of this case,
which, as I observed, has aspects of a joint investigative venture by American
and Canadian police officers.  The authorizing judge and the trial judge had
before them uncontroverted evidence that the taping of the conversation
conformed to the law of the place where Eakman received the communication from
Della Penna.

[48]

The trial judge held that the telephone communication was intercepted in
violation of the rights of the respondent Della Penna.  In para. 35 of his
reasons for decision he said, I find that Mr. Della Pennas s. 8
Charter
rights were violated by the interception of this call.  For that reason, I
excise paragraph 18 of the affidavit.  In my respectful view, this aspect
of the trial judges decision cannot be reconciled with the clear law
enunciated by the Supreme Court of Canada in cases such as
Hape,

R. v. Terry
,
[1996] 2 S.C.R. 207, and
Dynar
, among others.  I find that this aspect
of the ruling discloses an error of law that vitiates the decision to exclude
the impugned evidence, which should have been ruled admissible.

[49]

I am of the view that the evidence of this call, in and of itself, could
well have afforded a proper basis for the issuance of P83, but of course there
was additional factual evidence as set out above about Della Pennas activities
to support the issuance of the authorization.  In my opinion, if the learned
trial judge had analyzed the issues extant in the review proceeding concerning
P83 in the manner mandated by cases such as
Garofoli
and
Pires
,
he would have inevitably concluded that the authorization should be found to be
valid.  Such a finding of validity would have foreclosed the possibility of what
I earlier referred to as the domino effect on subsequent authorizations.  In
all likelihood, an analysis concerning admission or exclusion of evidence under
s. 24(2) of the
Charter
would not then have been required.

[50]

I have not overlooked the respondents submission that certain findings
concerning investigative necessity led the trial judge to rule against the
validity of subsequent authorizations.  Therefore, say the respondents, the
result would have been the same even if the proper approach had been followed
with regard to P83, namely dismissal of the charges.

[51]

I cannot accede to this submission for the following reasons.  I
consider that the reasons for decision of the trial judge demonstrate that he
misapprehended the nature of the review process.  Although he referred to
relevant binding precedent, I do not consider that he correctly applied the
legal principles arising therefrom.  The situation here seems to me to bear
some resemblance to the recent case of
R. v. Barros
, 2011 SCC
51, 273 C.C.C. (3d) 129, which was a Crown appeal from the acquittal of an
accused in circumstances involving the obstruction of justice.  As Binnie J.
observed at para. 63 of the reasons, the trial judge there correctly
indentified the proper precedential milieu, but failed to apply it in dealing
with the facts of the case.  I consider this type of disjunct to be the core
problem in the instant case.  The errors that resulted vitiate the decision of
the trial judge.

[52]

I mentioned earlier that, in his analysis, the trial judge seemed to express
the view that the police affiant had not produced a sufficient volume of
factual material for review by the authorizing judge who granted authorization
P83.  In my reasons above, I explained why I think this finding rested on an
incorrect understanding of what was requisite.  Such understanding had the
unfortunate effect of leading the judge to take an unfavourable view of the credibility
or
bona fides
of the affiant on P83 and apparently others who testified
on other authorizations.

[53]

I consider that it can fairly be said that the trial judges erroneous
apprehension of matters pertaining to P83 doubtless carried through to the later
analysis of matters pertaining to successive authorizations.  Because of this,
I consider it highly likely that, had the correct approach been adopted on review
of the subsequent authorizations, many of the findings of the judge would have
been quite different.  Among other findings, I consider it likely that, if he
had approached the review process in a manner consistent with
Pires
, the
trial judges views on the credibility of witnesses might have been very
different.  I have pointed out how erroneous views on the scope of information required
seems to have produced an unfortunate effect on the judges view of the
credibility of the affiant on P83.

[54]

In my view, the legal errors in approach, adverted to above, render
unsupportable the decision about the validity of P83, which in turn has the
effect of rendering suspect the subsequent rulings on successive
authorizations.  I cannot accept the submissions of the respondents that the
result in this case would have been the same absent the legal error in approach
manifested by the trial judge.  In these circumstances, the appeals from
acquittal of the respondents must be allowed.

[55]

It was suggested in argument, particularly by counsel for the respondent
Della Penna, that this might be an appropriate case in which to refer the
matter back to the trial judge for reconsideration.  However, having carefully
considered this submission, I do not find this course of action to be prudent
in light of the many factual findings made by the judge.  I think it much
preferable to simply order a new trial, and I would so order.

[56]

Before leaving this case, I must observe that it seems to have been
beset by an unusual and multifarious series of vicissitudes.  Given that this
was a fairly ordinary drug case, the duration of the proceedings approaches the
interminable.  While it is of course ultimately a decision for the
prosecutorial authorities, I venture to respectfully suggest that it would be
appropriate for them to review the course of proceedings to date to determine
whether the interests of justice would be well served by a continuation of the
process.

The Honourable Mr.
Justice Hall

I agree:

The Honourable Madam Justice
Kirkpatrick

I agree:

The Honourable Mr. Justice
Groberman


